 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDMitchell Concrete Products Co., Inc.andInternational Unionof Operating Engineers,Local49,AFL-CIO;and GeneralDrivers Union Local 749, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 18-CA-1302. June 7, 1962DECISION AND ORDEROn January 18, 1962, Trial Examiner Phil Saunders issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report, and the Respondent fileda supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,2and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.1.The Union started organizing Respondent's employees on April17, 1960, and all but one signed an authorization card.The next day,the Union sent a letter to Respondent in which it stated it representeda majority of the employees and requested recognition and bargaining.It also offered to submit its cards to a disinterested third party for adetermination of its majority status.On April 19, Respondent's man-ager met with a majority of the employees and in reply to his question,all but one indicated support for the Union. The Respondent, in replyto the Union's April 18 letter, requested time to consider its legal posi-tion with respect to the Union's request for recognition.On May 8,at a meeting between company and union representatives, the Re-spondent first challenged the Union's majority status and asked for anelection.The union representative offered to submit the union au-thorization cards to a judge, minister, or priest, but this was not ac-cepted by the Respondent. On May 16, the employees went on strike.IPursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Leedom and Brown].2In finding that the Respondent is engaged in commerce within the meaning of theAct, the Trial Examiner correctly found as a subsidiary fact that Kuippers,as primecontractor for M & R Manufacturing,paid H. H. Robertson of Pittsburgh, Pennsylvania,$85,000 under a subcontract for the fabrication and installation of certain insulated alu-minum panels and window walls in the M&R Manufacturing plant at Mitchell, SouthDakota.In these circumstances,we reject the Respondent's contention that M & RManufacturing rather than Kuippers was the purchaser of these goods and services,which were purchased directly from sources outside the State of South Dakota.137 NLRB No. 57. MITCHELL CONCRETE PRODUCTS CO., INC.505On three occasions thereafter Respondent met with union representa-tives.However, Respondent did not at any time extend recognitionto, or offer to bargain on a contract with, the Union.The Respondent, in effect, concedes that it refused to bargain butcontends that it had no legal obligation to do so in view of its good-faith doubt as to the Union's majority status.However, the Respond-ent has produced no evidence supplying any basis for its doubtingthe majority claim made by the Union on the basis of its authoriza-tion cards 9 and which claim was supported by Manager Schneider'squestioning of the employees at the April 19 meeting.'At most, theRespondent's position seems to be that it could ignore the Union untilit established its majority status in a Board-conducted election.How-ever, an employer has no absolute right to insist upon such an electionbefore recognizing a union where, as here, the Union's claim of ma-jority representation has been established in a less formal manner andno reasonable basis exists for doubting that claim.An employer'sfailure to recognize a union under such circumstances is a failure tofulfill the bargaining requirements of the Act.-'Accordingly, we findthat the Respondent unlawfully refused to recognize, and to bargainwith, the Union.Furthermore, we also agree with the Trial Examiner that the Re-spondent at no time here material had, in fact, any good-faith doubtwith respect to the Union's majority status, but rather that its re-fusal to bargain was motivated by "a rejection of the collective bar-gaining principle" and "by a desire to gain time within which to un-dermine the Union." 6 Thus, when confronted with a proposed unioncontract, it labeled the demands as "preposterous" but failed to offerany counterproposals despite the statements of the union representa-tive that all demands were subject to negotiations.Also, while al-legedly in doubt as to the Union's majority status, it advertised aroundJune 1, for strike replacements, unilaterally offering wages higherthan those it had paid the strikers, and prior thereto, on May 16 and24, the Respondent wrote letters to its employees proposing meetingsbetween only management and the employees at which working condi-tions could be considered.Further, on April 26 and May 13, whileinsisting that the Union demonstrate its majority status, it discharged8 The Respondent appears to contend that it could disregard the claimmade on thebasis of the cards because the Union refused to permit itto inspect the cardsHowever,in view of the Union's repeatedoffer to submitthe cards to a neutral third party tocheck the cards and the Respondent's failureto take upthe offer, wefind thiscontentionwithout merit under the circumstances here.4Respondent argues in its brief that the situationat the April19 meeting resulted inno showing of majority support for the Union, because Schneider merely asked, "Howmany of you are for the Union?",without specifying what union.As no union otherthan the Charging Party was active in Respondent'splant atthe time of the eventsunder consideration,we find this argument to be frivolouss Fred Snow,Harold Snow and Tom Snow d/b/a Snow & Sons,134 NLRB 709.eArtcraft Hosiery Company,78 NLRB 333. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees for engaging in union activities.The foregoing, coupledwith Respondent's other unlawful activities described in the Inter-mediate Report, clearly show, and we find, that respondent's pur-poses in refusing to recognize and bargain with the Union were notmotivated by any good-faith doubt as to its majority status, but ratherby a fixed intent to avoid dealing with the Union at all and to under-mine its representative status among the employees. It, thus, con-stituted a bad-faith refusal to bargain.'In view of our findings above we conclude, as did the Trial Ex-aminer, that Respondent on and after April 19, 1961, unlawfullyrefused to bargain with the Union in violation of Section 8(a) (5)and (1) of the Act.We further find, in agreement with the TrialExaminer, that Respondent's unilateral offer of increased wages tostrike replacements and its letters to employees seeking, at least inpart, individual bargaining constituted independent violations of theforegoing sections of the Act.'2.We also agree with the Trial Examiner that the strike whichbegan on May 16, 1961, was at least in part a protest against the layoffand discharge of a number of union adherents and that these lay-offs and discharges were in violation of the Act.We further agreewith the Trial Examiner that the strike was an unfair labor practicestrike.It follows therefrom, although the Trial Examiner did notspecifically so find, that the Respondent further violated Section8 (a) (3) and (1) of the Act when it denied reinstatement to thestrikers upon their unconditional application for reinstatement onAugust 29, 1961.THE REMEDYIn view of our findings above, we shall order the Respondent, insofaras it has not already done so, to offer to those employees who wenton strike on May 16, 1961, immediate and full reinstatement to theirformer or substantially equivalent positions,' dismissing, if necessary,any employees hired since May 16, 1961, to replace them. If, aftersuch dismissal, there are not enough positions remaining for all theseemployees, the available positions shall be distributed among themwithout discrimination because of their union membership, activity,or participation in the strike, following such system of seniority orother nondiscriminatory practice as heretofore has been applied inthe conduct of the Respondent's business.Those strikers for whomno employment is immediately available after such distribution shall7 joy Silk Mills,Inc,85 NLRB 1263, enfd.185 F. 2d 732(C A D.C.)) ,certdenied341 U.S. 9148while, as indicated above, we have found that the Respondent'sdiscriminatory dis-charges of Taschler and Stiefel were evidence of bad-faith bargaining,we do not agreewith the Trial Examiner that these discriminatory discharges constituted, under thecircumstances, an independent violation of Section 8(a) (5).9 SeeThe Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827. MITCHELL CONCRETE PRODUCTS CO., INC.507be placed upon a preferential hiring list, priority among them beingdetermined by such system of seniority or other nondiscriminatorypractice as has heretofore been applied in the conduct of the Respond-ent's business, and they shall thereafter, in accordance with such list,be offered reinstatement as positions become available and beforeother persons are hired for such work.Reinstatement, as providedherein, shall be without prejudice to the employees' seniority or otherrights and privileges.We shall also order the Respondent to reimburse these employeesfor any loss of pay they may have suffered by reason of the Respond-ent's discrimination against them by payment to each of them of asum of money equal to the amount which he normally would haveearned as wages from August 29, 1961, the date of the Respondent'srefusal to reinstate them upon their unconditional application, to thedate of Respondent's offer of reinstatement or placement on a pref-erential hiring list in the manner hereinabove described, less his netearnings during said period. Such loss of pay shall be computed onthe basis of separate calendar quarters, in accordance with the policyenunciated in theWoolworthcase."ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Mitchell Con-crete Products Co., Inc.,Mitchell,South Dakota,its officers,agents,successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union ofOperating Engineers,Local49,AFL-CIO ; and General DriversUnion Local 749, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in the following appropriateunit :All ready-mix drivers, yardmen,block machine men, mixer opera-tors, semidrivers,tubers and strippers,front-end loader men, tanktruck drivers,and mechanics,excluding bookkeepers,guards, andsupervisors as defined in the Act.(b) Interrogating and threatening employees concerning theirmembership in, or activities on behalf of,the above-named or anyother labor organization in a manner violating Section 8(a) (1) ofthe Act.(c)Promulgating or enforcing any rule prohibiting employeesfrom soliciting membership in the above-named or any other union,'OF.W. Woolworth Company,90 NLRB 289. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDor discussing self-organization among themselves on company prop-erty during nonworking time, including lunch periods and breaks.(d)Maintaining surveillance of union meetings of employees.(e)Discouraging membership in the above-named or in any otherlabor organization of its employees by discriminatorily dischargingor laying off its employees or by refusing to reinstate unfair laborpractice strikers or by discriminating otherwise in regard to hire ortenure of employment or any term or condition of employment.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Unions, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Unions namedherein as the exclusive representative of all employees in the appro-priate unit.(b)Offer to Marlin Stiefel, Carl Larson, Donald Tischler, ReubenSonne, Floyd Hanten, and all other unfair labor practice strikers,immediate and full reinstatement each to his former or substantiallyequivalent position, and make each whole for any loss of earnings inthe manner set forth in the section of the Intermediate Report entitled"The Remedy," as modified herein.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to determine the amounts of backpay due andthe rights of employment under the terms of this Decision and Order.(d)Post at its plant or facility in Mitchell, South Dakota, copiesof the notice attached hereto marked "Appendix." 11 Copies of saidnotice, to be furnished by the Regional Director for the EighteenthRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Eighteenth Region, inu In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MITCHELL CONCRETE PRODUCTS CO., INC.509writing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, bargain with International Union ofOperating Engineers, Local 49, AFL-CIO; and General DriversUnion Local 749, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,as the exclusive representative of our employees in the appropriateunit of all ready-mix drivers, yardmen, block machine men, mixeroperators, semidrivers, tubers and strippers, front-end loader men,tank truck drivers, and mechanics, but excluding bookkeepers,guards, and supervisors as defined in the Act.WE WILL NOT interrogate or threaten our employees concerningtheir union membership or activities in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1)of the Act.WE WILL NOT promulgate or enforce any rule prohibitingemployees from soliciting membership in a union or discussingself-organization among themselves on company property duringnonworking time, including lunch periods and breaks.WE WILL NOT engage in surveillance of union meetings.WE WILL NOT discourage membership in the above-named orany other labor organization, by discriminatorily discharging orlaying off our employees, or by refusing immediate reinstatementto unfair labor practice strikers upon their unconditional request,or by discriminating in any other manner in regard to our employ-ees' hire or tenure of employment, or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist the above-named labor organizations,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities.WE WILL offer to Carl Larson, Reuben Sonne, Floyd Hanten,Marlin Stiefel, Donald Tischler, and all other unfair labor prac-tice strikers, immediate and full reinstatement to their former or 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantially equivalent positions, without prejudice to seniorityor other rights and privileges, and make each of them whole forany loss of pay resulting from the discrimination against him.All our employees are free to become, remain, or refrain frombecoming or remaining, members of the above-named Unions or anyother labor organization.MITCHELL CONCRETE PRODUCTSCO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 316 Federal Building, 110 S. Fourth Street, Minneapolis 1,Minnesota, Telephone Number, Federal 6-8431, if they have any ques-tion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn September 25, 1961, pursuant to a charge, a first amended charge, and asecond amended charge, the General Counsel of the National Labor Relations Board,by the Regional Director for the Eighteenth Region, issued a complaint andnotice of hearing, alleging that the Respondent herein had engaged in acts and con-duct in violation of Section 8(a)(1), (3), and (5) of the Act.The hearing in thisproceeding, with the Respondent and the General Counsel represented, was heardbefore Phil Saunders, the duly designated Trial Examiner, in Mitchell, South Dakota,on October 17 and 18, 1961, on the complaint of the General Counsel and answer ofMitchell Concrete Products Co., Inc., herein called the Respondent or the Company.All parties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.The General Counseland counsel for the Respondent submitted briefs which I have fully and carefullyconsidered.Reserved rulings are in accordance with my findings herein.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation organized under the laws of the State of SouthDakota with its principal office and place of business in Mitchell, South Dakota.The Respondent operates a plant at Mitchell in which it is engaged in the sale anddistribution of concrete and related products, and the Respondent admits that dur-ing the fiscal year ending February 28, 1961, it sold and delivered to Vittitoe,Kuippers, Highway, and Henkel Construction Companies products valued in an ag-gregate amount exceeding $134,000.During the same fiscal year Respondent sold to Kuippers Construction Companyof Mitchell, concrete and other products in an amount valued in excess of $57,000.The record discloses that during the same period Kuippers puchased goods and serv-ices used in its operations from sources situated directly outside the State of SouthDakota in an amount in excess of the minimum dollar volume for the assertion ofjurisdiction over nonretail concerns.A portion of the purchases made by Kuippersresulted from a subcontract let to H. H. Robertson of Pittsburgh, Pennsylvania, forthe fabrication and installation of insulated aluminum panels and window wallsfor a construction project on the M & R Manufacturing plant in Mitchell, at whichKuippers was the prime contractor.The aluminum products were fabricated in MITCHELL CONCRETE PRODUCTS CO., INC.511Pennsylvaniaand shipped by rail to South Dakota.In returnfor theproducts andtheir installation, Kuippers paid Robertson the approximatesum of $85,000.The record further establishes that the Respondent sold its products to HenkelConstruction Company and Highway Construction Company ofamounts in excessof $9,000 and $13,000, respectively. It appears from the record that Henkel isan Iowa enterprise with its general office at Mason City, and that the products HenkelConstruction Company purchased from the Respondent were used on a $700,000disposal plant project in Mitchell on which Henkel was the main bidder or primecontractor.Highway Construction Company appears to be an affiliate of PeterKiewit and Sons' Company,an enterpriseover whom the Board has in the pastasserted jurisdiction.'The ready-mix concrete purchased by Highway ConstructionCompany from the Respondent was used for the most part on a highway bridge onwhich Highway Construction was the main bidder with a contractexceeding$1,000,000 in value.The Respondentis a nonretailconcern, and inSiemons Mailing Service,122 NLRB81, the Board stated,inter alia,that jurisdiction will be asserted over allnonretailenterprises which have an outflow or inflow across State lines of at least $50,000,whether such outflow or inflow be regarded as direct or indirectPursuant toSiemons Mailing, supra,direct and indirect outflow may be added to attain the neces-sary dollar volume, and itis immaterialwhether the inflow or outflowconsisted ofgoods or services or both.Accordingly, and without considering Henkel or High-way Construction, the sales made by Respondent to Kuippers, coupled with Kuip-pers' direct interstate inflow, constitute adequate grounds for the assertion of juns-diction in this matter.Moreover, in applying the nonretail standard,it is immaterialthat Respondent de-livered the products it sold to its customers to places within and not outside theState of South Dakota.Sumner Sand & Gravel Company,128 NLRB 1368. Itis equally immaterial that Respondent and some of its purchasers predict adeclinein sales or purchases for the current year.The Board relies for jurisdictional pur-poses on the employer's past operations rather than on speculative predictions asto future operations.Jos.McSweeney & Sons, Inc.,119 NLRB 1399, 1401.In addition to the above, there is also an alternative ground upon which jurisdic-tion may be assertedAs the record reflects, Respondentmade salesduring its lastfull fiscal year to Vittitoe Construction Company in an amount exceeding $52,000.The products purchased by Vittitoe were used in the construction of curbs, gutters,and sidewalks on South Dakota State Highway No. 37. The curbs, gutters, andsidewalks were constructedas an integralpart of the highway, and were paid forin whole or part by Federal funds.On thebasis ofRespondent's salestoVittitoe, jurisdiction must be asserted if thelatter concern is engaged in commerce within the meaning of any of the Board'sstandards other thanindirectinflow or outflow.Vittitoe is engaged in commerceby virtue of the fact that contractors employed in the construction of State high-ways and bridges are subject to the Board's jurisdiction, if they meet the $50,000volume test.J.W. Saltsman, doing business as Saltsman Construction Company,123NLRB 1176; andMadison County Construction Co.,115 NLRB 701. Therationaleof the ruleas announcedinMadisonis that highways and bridges consti-tute links in interstate commerce and their construction, therefore, affects commercewithin the meaning of the Act. Shortly after the announcement of the new stand-ards inSiemonsand related cases, the Board reexamined its "linkage" theory.H P 0 Service, Inc.,122 NLRB 394 The Board announced that for future andpending cases it would assert jurisdiction over concerns serving as essential links ininterstate commerce if such concerns derived $50,000 or more per annum fromsuch operations or if they performed services valued at $50,000 or more per yearfor enterprises over which the Board would assert jurisdiction under any standardother than indirect inflow or outflow.The use of the disjunctive "or" affirms theconclusion that the Board established a separate jurisdictional standard for linksand instrumentalities in commerce as an alternative to the indirect outflow standard.Vittitoe, as a contractor engaged in constructing links in interstate commerce, fallswithin this linkage standard. Accordingly, jurisdiction should be asserted over Re-spondent on grounds that it sold in excess of $50,000 of its products to an enter-prise over whom the Board would assert jurisdiction on a standard other thanindirect inflow or outflow. On the basis of its sales to Kuippers or on the basis of itssales toVittitoe, or both, jurisdiction must be exercised over theRespondent.Ifind the Respondentis engagedin commerce within themeaning ofthe Act.'Peter Kiewit Sons'Co, 111 NLRB 881 and 106 NLRB 194. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDI find' each of the above-named Unions is a labor organization within themeaningof the Act. 2III.THE UNFAIR LABOR PRACTICEA. EstoppelIn its answer the Respondent sets forth an affirmative defense coupled with a mo-tion to dismiss on grounds of equitable estoppel.The Company asserts that theBoard should be estopped in this proceeding due to the acceptance by the RegionalDirector of withdrawals in two priorcases,Cases Nos. 18-RC-4685 and 18-CA-1263. It was established that these prior cases were filed in the Eighteenth Re-gion on April 19 and 27, respectively, and on May 5 the withdrawals were approvedby the Regional Director. In argument in support of the motion and by the testi-mony of its general 'manager, Schneider, Respondent asserts that it was advised bya Board agent that the Board would not exercise jurisdiction and the Unions wouldbe requested to withdraw.Respondent alleges that it relied on this advice andthereafter governed its relations with its employees and the Unions in accord withthe laws of the State of South Dakota. It is Respondent's contention that havingadvised at a prior 'time that it would not exercise jurisdiction, the Board is nowestopped from proceeding on the same or a related matter.The record here further indicates that the prior charge case was withdrawn with-out prejudice and under applicable Board Rules and Regulations could be refiled atany time within the 10(b) period.However, even if the case had been dismissed bythe Regional Director, the result would have been the same as regards the right torefile.In precedent cases where the charge has been dismissed by the RegionalDirector on grounds of a lack of merit, the Board has held the dismissal not to be abar to future proceedings based upon the same alleged violation of the Act.RepublicSteel Corporation (98" Strip Mill),62 NLRB 1008, 1022-1023, where the Boardheld:In any event, whether or not the Regional Director originally refused to issue acomplaint for the reasons asserted by the respondent, it is well settled that thedoctrines ofres judicataor estoppel cannot be invoked against the Board, atleast where, as here, there has been no hearing or adjudication on the merits ofthe case.,The rule set forth above is not limited to cases which have been withdrawn or dis-missed for a lack of merit. The rule applies equally well where the withdrawal or!dismissal results from an erroneous belief that the Board lacks the jurisdiction or anadministrative requirement has not been met.As noted by the Board inWest TexasUtilities Co. Inc. v. N.L.R.B.,184 F. 2d 233, 239, enfg. 85 NLRB 1396:One who commits an unlawful act because of an honest,but mistaken,under-standing of the law is not absolved from responsibility for his unlawful conduct.The case is no different because the Respondent"apparently 'relied upon aninterpretation of the statute advanced by the General Counsel, a statutoryofficer.His primary function is to investigate charges and prosecute cases beforethe Board.The task of making binding interpretations of the meaning of theAct is a judicial function, vested in the Board Members with ultimate power ofreview in the courts.It is noted here that there is a series of .former cases in which the Board dismissedunfair labor practices because the parties had at a prior time been advised that theiroperations did not fall within the scope of the Board's jurisdictional standards?These cases have now been overruled and are also distinguishable on their facts fromthe instant case.These former cases generally arose when charges were filed immediately subse-quent to a time when the Board had lowered its jurisdictional standards and undercircumstances where the Respondents had at a prior time been advised that the Boardwould not exercise jurisdiction.However, the rule ofAlmeidaand its counterpartcases no longer applies. In November 1958 the Board again revised its jurisdictional2 The record' revealsthat the two Unions named herein representedthe employeesjointly.s John Almeida, Jr.,d/b/a AlmeidaRue Service,et at.,99 NLRB 498:Tom ThumbStores,Inc.,95 NLRB 57; andO. A. Brauknan,etal.,d/b/a Screw Machine ProductsCompany, 94NLRB 1009. MITCHELL CONCRETE PRODUCTS CO., INC.513standards and announced that it would apply the new standards retroactively,even tothose cases which might involve unfair labor practices committed at a time when theBoard would not have exercised jurisdiction.In promulgating this retroactive appli-cation, the Board specifically announced that the rule of theAlmeidacase was over-ruled to the extent inconsistent withSiemons Mailing Service,supra.In the former Board cases the parties had been advised on an earlier representationcase that the Board would not assert jurisdiction and the unfair labor practicescharged followed the receipt of that advice.It is the timing of the advice and noticein relation to the commission of the unfair labor practices that provides the motivat-ing reason behind the rule in these earlier cases.As the Board noted inAllneida,the controlling consideration[is] the Board's reluctance to impose statutorysanctions against a party for conduct committed afteradvice and noticethat its con-duct would not be actionable... .In the instant case under consideration severalof the acts and conduct which constitute the initial allegations of the complaint, andas will be detailed in later sections of this report,were committed in April 1961,before the Respondent had any official indications that the Board would deny juris-diction.The remaining allegations of the complaint,happening after May 5, cer-tainly cannot be divorced from the alleged violative conduct in the month preceding.4In accordance withthe above,I deny the Respondent's motion to dismiss.B. Background and eventsEarly in April 1961,5the employees at the Respondent's plant started an organizingcampaign for the two Unions herein involved.The record established that in subse-quent events the Unions requested recognition,thatmeetings were held by manage-ment in which union matters were discussed with employees and union representatives,that several employees were laid off and discharged by the Company,6 and that onMay 16 the employees at the Respondent's plant went on strike.About June 1, theCompany took applications and hired replacement employees,and on August 29 thestriking employees made an offer to return to their former or substantially equivalentpositions of employment.The record established that Fred Shandorf is the president of the Company, andat times its legal advisor,E. J. Schneider is the Respondent's general manager andtreasurer,Bernard Tegethoff is the plant superintendent,and that in the period perti-nent hereto all were and are supervisors within the meaning of the Act.C. The alleged refusal to bargain;findings and conclusionsThe complaint alleges, and I find,that all ready-mix drivers,yardmen, blockmachine men, mixer operators,semidrivers,cubers and strippers,front-end loadermen, tank truck drivers, and mechanics,employees of the Respondent at its Mitchellplant,but excluding all bookkeepers,guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.On or about April 10 employee Fred Hanten circulated a paper among fellowemployees asking them to indicate their willingness to form or join a union.At thetime the organizing campaign began,the Respondent had approximately 15 employeesand at this time all of them indicated a willingness to "go union."On April 174As to the decision of the Regional Director in withdrawing the two prior cases againstthe Respondent,as aforestated,seeNLRB v Armstrong Tire and Rubber Company,The Test Fleet Branch.263 F. 2d 680, in which the Court of Appeals for the FifthCircuit held,inter alia,that the Board was not bound by a settlement agreement betweentheRegionalOfficeand the employer,since the Act vests in the Board itself theauthorityto so determine, and this authority had not been,and could not be validlydelegated to subordinates so as to hind the Board.As to the statements of the Boardagent tothe Respondentto the effectthat the Board did not have jurisdiction, it hasbeen consistentlyheld that theinformal or personal advice from Board agents are notbinding on the BoardStokely-Van Camp, Inc,et el, d/b/a Stokely-Bordo,130 NLRB869See,also, the Board's decision inRubin Brown Ace Wholesale Electrical Supply Co.,et at.,133 NLRB 480,and the U S Circuit Court cases cited therein, andUnited States vCity and Countyof SanFrancisco,310 U S 16, 31-32, forauthoritythat equitableestoppel cannot be invoked against the Federal Government or the National LaborRelations Board.5 All dates are 1961 unless specifically stated otherwise.6The five alleged discriminatees named in the complaint are Carl Larson,Reuben Sonne,Floyd Ilanten,Marlin Stiefel,and Donald Tischler.649856-63-vol.137-34 0514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees met the Union's representatives and all but one signed cards desig-natingDrivers Local 749 or Operating Engineers Local 49 as their collective-bargaining representative.The single remaining employee signed an authorizationcard on April 24.As of the date of the hearing none of the employees had revokedtheir authorizations.On April 18 the Unions prepared and mailed to the Respondent a letter advising-of their majority status and requesting recognition and bargaining. In this lettertheUnions offered to submit their majority status to a third disinterested party,and also advised the Company that a petition had been filed with the RegionalOffice of the Board? It was further established that the Respondent received theUnion's letter of request on April 19.8On April 25, the Company replied that it waswithout sufficient legal knowledge to make a decision concerning the Unions'request for recognition and bargaining, and therein deferred from making a decision,on the same.The Respondent's letter in reply raised no question concerning anydoubt of the Unions' majority status.On May,8 the Unions' business representatives met with the Respondent's president.and attorney, Shandorf, and renewed its request for recognition and bargaining.At this May 8 meeting President Shandorf questioned whether the Unions representeda majority, and Shandorf testified that the Company wanted to have an electionso the Respondent could determine whether or not the Unions represented theemployees.The record further established that Business Representative Mclllvennathen offered to submit the authorization cards to a judge, minister, or priest.Atthe conclusion of the meeting Shandorf agreed to discuss the matter with the Re-spondent's board of directors.9On the day the employees began their strike, May 16, the Company mailed toeach of them an invitation to attend a meeting to hear the Respondent's side of thestoryA second letter was sent out by the Company on May 24 to employees, and,offered to discuss with them a settlement on wages and working conditions.Therecord reveals that in response to the Respondent's letter of May 16, the employeessent a reply offering to deal with the Respondent only through their collective-bargaining representatives, and a meeting was thereafter held on May 19.Atthismeeting the Unions' representatives renewed their request for recognitionand bargaining, and the Respondent then asked if the Unions had an offer tomake.The Unions agreed that they would prepare a written proposal and submitit on the following day.During the meeting President Shandorf reiterated his doubt-of the Unions' majority, and again the Unions offered to submit the cards to aneutral party.As agreed the Unions' representatives and two of the employees met with theCompany again on the following morning and submitted a written proposal.Re-spondent's officers read the proposal and President Shandorf then proceeded to in-form the Unions that the Respondent was not going to negotiate and intendedto close down unless the men returned to work. Shandorf expanded on his state-ment by advising that Respondent had no alternative but to contact the newsmedia and announce that it was going to lock up and go out of business.UnionRepresentative McIllvenna explained that the Unions' proposal was only tentative,that all items were open for negotiations, and that all the Unions wanted wasan opportunity to sit down and negotiate peaceably.At the conclusion of thismeeting Shandorf agreed to contact some of the members of the board of directorsand meet again with the Unions later in the day.The parties then met again on April 20, and Shandorf announced that he hadcontacted a few members of the board of directors, but that the Company couldnot negotiate such a contractShandorf testified that the proposed contract by theUnions was "preposterous," and that the Company could not exist under its terms.The Respondent offered no counterproposals, nor have there been any subsequentattempts, meetings, or requests to bargain.The Company did not file any petitionfor election with the Board.7 As aforestated, the petition was withdrawn along with an unfair labor practice chargeon May 5, 1961.8On or about April 19, General Manager Schneider held a lunchroom meeting attendedby most all of the employees of the Respondent, and on which occasion Schneider In-quired as to those who were in favor of the UnionThe record established that all em-ployees In attendance Indicated that they were for the Unions, and that they did so byraising their hands.90n April 26 five employees In the "block crew" operations were laid off, and onMay 13 the employment of Tischler and Stiefel was terminatedOn May 15 the em-ployees voted to strike. MITCHELL CONCRETE PRODUCTS CO., INC.515ConclusionsThe Respondent's defense in its refusal to recognize and bargain with the Unionsismainly grounded upon an alleged doubt of the Unions' majority, and the companyassertion to have the question decided by a Board-conducted electionItappears to me that the evidence in this record completely destroys the Re-spondent's contention of any bona fide doubt of the Unions' majority. By ManagerSchneider's own testimony, all of the employees at the lunchroom meeting on April 19conclusively indicated a preference for the Unions, and the credited testimony ofseveral employees reflects that at least a majority of them in the unit were presenton this occasion.Subsequent interrogations of individual employees by Schneiderin April, as will be detailed later, also reflected the same sentiments for the Unions.Under the Act, an employer is under a duty to bargain as soon as the Unionpresents convincing evidence of majority support, and it is well established that elec-tion and certification proceedings are not the only method of determining majorityrepresentation.The Board and courts have consistently held that there is noabsolute right vested in an employer to demand an election.That if an employer ingood-faith doubts the Union's majority, he may, without violating the Act, refuse torecognize the Union until its claim is established by a Board electionA doubtprofessed by an employer as to the Union's majority claim must be genuine. Other-wise the employer has a duty to bargain and may not insist upon an election.In order to determine the validity of a claim of good faith, however, the Boardlooks to the employer's entire course of conduct.An employer who fails withoutgood reason, as here, to respond to bargaining requests of a union which represents amajority of its employees, and embarks, instead, on a course of improper conductwhich is either calculated to or tends to destroy that majority, does not demonstratethe good faith required to justify its failure to bargain.10 The record in this proceed-ing is clear, and it has been too well established to require extended discussion,that any doubt the Company may have entertained in respect to the Unions' majority,was totally dissipated at the lunchroom meeting when Manager Schneider wasunequivocally informed, as aforestated that a majority of the employees favoredthe Unions involved herein. It is also noted that it was after the lunchroom meetingon April 19 that the Respondent thereafter raised the question of the Unions'majority, and even the letter sent to the Union by the Company as late as April 25did not raise this questionFrom the established facts in this record it is most obviousto me,that the Company not only lacked any good-faith doubt as to majority, butthat actually there remained, at the time in question here, no doubt at all. In ac-cordance with the above, the Respondent could not insist on a Board-conductedelection.As Respondent could not insist on an election under the foregoing circumstances,neither can it rely on the fact that the Unions filed a petition as a defense to relieveitof the duty to bargain.As the Board explained inArts and Crafts Distributors,Inc.,132 NLRB 166:The filing of a petition does not constitute an irrevocable commitment by theUnion to establish its representative status only through a representation proceed-ing.Confronted as it was by Respondent's unfair labor practices, designed todestroy its majority in the unit and make a free election impossible, the Unionwas forced to choose whether, in the face of such conduct, it would proceed toestablish its bargaining rights 'through the representation or complaint pro-ceeding. ..A selection of forums is timely if made before the representationelection is held, nor does it constitute abuse of the Board's processes.Another aspect of Respondent's conduct which violates Section 8(a)(5) and (1)is the unilateral wage increase granted to the replacement employees.After com-mencement of the strike on May 16, Respondent shut down its cement block opera-tions until shortly after the first of June.About June 1 Respondent began adver-tising for replacement employees and offered to pay wages in excess of those paidthe striking employees.The wages offered were paid as agreed with the applicants.There is no evidence that the wage increase was ever discussed with the Unions orthat the Unions were ever given a corresponding offer.The granting of the wageincrease without notice to the Unions constitutes a refusal to bargain and shows badfaith.The Board has further held that it is no defense that the wage increase wasgranted .to replacement employees during the course of a strike.A further violation of Section 8(a)(5) and (1) arises out of the letters mailedby Respondent to its employees on May 16 and 24, as aforestated. The letters pro-iuJoy Silk Mills, Inc,85 NLRB 1263, enfd.185 F 2d 732(CAD C) ,certdenied341 U. S. 914. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose a meeting between Respondent and its employees from which the collective-bargaining representatives are to be excluded and the latter suggest negotiations con-cerning wages and working conditions. It has been well established that attemptsto deal unilaterally with the employees in the unit in derogation of the establishedrights of the collective-bargaining representative constitutes bad faith.In addition to its adamant refusal to recognize and bargain with the Unions, thereare other aspects of Respondent's conduct which violate Section 8(a)(5) of theAct.One aspect is the layoff and termination of employees on April 26 and the dis-charge of Tischler and Stiefel on May 13.As will be shown hereafter, the layoffsand discharges were discriminatorily motivated and designed for the express pur-pose of undermining the Unions' majority.As such, the discharges violate Section8(a)(5) as well as 8(a)(3) of the Act.Termination of known union adherentsfollowing their interrogations and following the receipt by the employer of a re-quest to bargain, constitutes a refusal to bargain.Biltwell Trailer Company, 122NLRB 606, 611, and cases cited therein.The Unions' April demand for recognition as bargaining representative for thepurpose of negotiating a contract for employees in an appropriate unit, under theabove circumstances, imposed upon the Respondent a duty to grant such recognition,and the Company may not, as it did, evade by failing to make or delaying its re-sponse, committing unfair labor practices, and then belatedly questioning the Unions'majority status.In view of all the foregoing, I find that the Respondent's failureand refusal to recognize the Unions on and after April 19, 1961, constituted a re-fusal to bargain within the meaning of Section 8(a)(5) and (1) of the Act.D. Interference, restraint, and coercion; findings and conclusionsThe complaint alleges that the Respondent interrogated its employees concerningtheir union membership, threatened discharge and other reprisals, warned that theplant would close and that employees would lose their jobs if they discussed theUnions during working hours, and the complaint further alleges that the Respondentinformed employees that activities of the Unions were being kept under surveillance.There are numerous instances on this record in which several witnesses for theGeneral Counsel credibly testified as to what was said by Schneider on April 19,and even General Manager Schneider himself readily admitted that at the lunchroommeeting on April 19 he questioned the employees as to whether they had attendedthe union meeting, and had also asked whether or not the employees were in favorof the Union.Harold Tegethoff credibly testified that within a few days after the lunchroom meet-ing,Manager Schneider called him in and inquired if Tegethoff was for the Union,told Tegethoff that if the Union was successful he would make less money, and thatSchneider further stated to Tegethoff that he had no trade and that if fired he couldbe replaced in 45 minutes."Raymond Radensleben credibly testified that on April 19, Manager Schneider in-quired of him if he was at the union meeting, had asked Radensleben what he thoughtof the Union, and that Schneider had further inquired as who was the union insti-gator or leader.Schneider in his testimony could not recall any questions about theUnion directed to Radensleben, but stated that he had inquired as to what the em-ployees wanted. Supervisor Bernard Tegethoff admitted in his testimony that Schnei-der had inquired of Radensleben if he was for the Union.12Donald Tischler crediblytestified that in April, Manager Schneider had asked him if he had attended the Unionmeeting, what Tischler thought of the Union, and whether he was for the Union.Schneider admitted this conversation with Tischler, but could not recall any of thestatements except a request for better working conditions, lunchroom, and a cleanerrestroom.The record also established that 2 weeks later Schneider had askedTischler what he thought the Union could do for him.The foregoing instances of interrogation and other statements that have beencredited and attributed to company supervisors and agents, are not instances of ob-11I credit the above on the basis of the demeanor of Tegethoff, and on the grounds thatthe conversation with this witness was admitted by Schneider, and his further admissionthat something was said about grievances and working conditions.12Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his or herdemeanor as I observed it at the time the testimony was givenCfBryan B) othersPacking Company,129 NLRB 285 To the extent that I indicate hereafter that I rejectin part or entirely the testimony of any given witness, it is my intent thereby to indicatethat such part or whole of the testimony, as the case may be, is discredited by meJackson Maintenance Corporation,126 NLRB 115. MITCHELL CONCRETE PRODUCTS CO., INC.517jective inquiry as to the propriety of recognizing a labor organization; they are not"casual, friendly, isolated instance[s] of interrogation by a minor supervisor." SeeBlue Flash Express, Inc.,109 NLRB 591. Neither do they amount to the mere ex-ercise of free speech under the First Amendent to the Constitution nor to protectedexpressions of views under Section 8(c).N.L.R.B. v. Minnesota Mining &Manu-facturing Company,179 F. 2d 323 (C.A.8); National Shirt Shops of Delaware, Inc.,,et al.,123 NLRB 1213. Rather they include an attempt to inquire into attitudes, loy-alty,who started and who were for the Unions, and who attended meetings, reasonsfor wanting the Union, that those employees who did not fully participate in unionactivities could be assured of work, and the definite implication that employees wouldbe better off without the Union; they therefore constitute violations of Section.8(a)(1).Hudson Pulp & Paper Corporation,121 NLRB 1446;Talladega Foundry& Machine Company,122 NLRB 125.In addition to the above it is also alleged, as aforestated, that the Company pro-hibited discussions of union matters on the Respondent's premises.Manager Schnei-der testified that he told his foreman that the employees were not to "gang up" oncompany time and talk about the Union, but that he did not say anything aboutunion discussions on employees' free time.Schneider further stated that the Re-spondent had no published rule on the above, and that prior to April 18 he hadnever informed employees that they were not to talk about union affairs on company,time.Plant Superintendent Bernard Tegethoff stated that he told employees not totalk about the Union on company time.Harold Tegethoff credibly testified thathis brother, Superintendent Bernard Tegethoff, had told him that if he caught anyof the employees talking about the Union he would have to report the same to'Schneider, "whether it was any time during the day, whether noon, morning orany time."The record further established that when Harold Tegethoff complainedto his brother that the employees had the right to discuss the Union on noon hoursand during breaks, Superintendent Bernard Tegethoff then replied, "He would haveto tell Schneider." In addition to the above, the credited testimony of Floyd Hantenas to discussions of union matters was in substantial corroboration to that given byHarold Tegethoff.The Company here admits, through the testimony of its General Manager Schnei-der, that it has no published rule prohibiting union solicitation at the plant, andalso that prior to the time in question had never so informed its employees onthe matter.The credited testimony of Harold Tegethoff shows that the rule appliedat all times, and in accordance therewith it has been firmly established by the Board,that a rule against solicitation which prohibits employees from soliciting union mem-bership and discussions on nonworking time on the employer's premises, is an in-vasion of the employees' rights guaranteed in Section 7 of the Act.The Respondent'slack of specific intent to violate is immaterial where the natural consequence of theconduct would constitute an interference with those rights.From the timing of thisincident it also appears to me that the company rule in question was solely promul-gated as an impediment to the employees' rights of self organization.13I find that by announcing and enforcing a rule prohibiting employees from engag-ing in union activities and soliciting union membership on company premises duringnonworking time, including lunch periods and breaks, Respondent has interferedwith, restrained, and coerced employees in the exercise of their statutory rightswithin the meaning of Section 8(a) (1) of the ActAs aforestated, the complaint also alleges that the Respondent engaged in un-lawful surveillance.In this respect Superintendent Bernard Tegethoff testified thatManager Schneider had told him to drive past the Labor Temple in Mitchell if he"happened to be on that way home," but further stated that nothing was mentionedabout the taking of license numbers. Schneider in his testimony denied that hehad instructed Superintendent Teeethoff in April to go by the Labor Temple duringunion meetings and take down license numbers, but admitted that after the strikehis wife had taken some license numbers at the Labor Temple, so that the guardcould see who was around the plant at nightHarold Tegethoff testified that his brother, Superintendent Bernard Tegethoff,advised him and Tischler that he had been told by Schneider to drive past the LaborTemple and check to see if any of the employees' cars were there, and to take downthe license numbers"A valid no-solicitation rule on nonworking time must relate to snectal circumstancesnecessary to maintain production or discipline.There is no credited evidence in theinstant case that the rule in question relates to these factors.Midland ManufacturingCompany, Division of Pacific Industries,Inc,134 NLRB 10 See alsoMemphis Publish-ing Company,133 NLRB 1435 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith the admitted testimony of Superintendent Tegethoff, that he had been spe-cifically told by Manager Schneider to drive past the Labor Temple but to do nothingelse, it would be extremely difficult for me to believe that such advice was merelyfunctionary instruction in the ordinary course of conducting daily business, as ap-parently the Respondent's agents contend.14This I do not believe, and I there-fore credit the testimony of Harold Tegethoff.Surveillance of union meetings by management officials or supervisors isper sea violation of the Act, and it is equally violative to record the license numbers ofcars parked outside such a meeting.Allure Shoe Corporation,123 NLRB 717, enfd.in part 277 F. 2d 231 (C.A.5);Dan River Mills, Incorporated, Alabama Divi-sion,121 NLRB 645, enfd. in part 274 F. 2d 381 (C.A 5); andBakersfield FoodsCo., Inc,123NLRB 1130. Even conceding,arguendo,that Foreman Tegethoffdid not comply with Schneider's instructions or that no license numbers were evencopied down, a violation of Section 8(a)(1) has nevertheless been proved.Thestatements made by Superindent Tegethoff to the employees created the impressionthat the Respondent was engaging in surveillance and are as much a violation of theAct as if the surveillance had actually been conductedUnified Industries, Inc.,et al.,121 NLRB 1184, enfd 273 F. 2d 431 (CA. 6). In accordance herewith theabove also constitutes a violation of 8(a)(1).E The alleged discriminatees1.The block crewOn April 22, 3 days after receipt of the Unions' letter of request for recognition,Respondent notified five of its employees that they would be laid off effective April26Aside from a similar but incorrect letter dated April 21, no prior notice of lay-off was given the employees.The five employees selected for layoff, and who alsocomposed the Respondent's "block crew," were Larson, Sonne, Hanten, Ansel, andKeitz 15Larson and Sonne were recalled by the Respondent on or about April 29and May 8, respectively, and worked up until the strike, but Hanten and the othertwo employees were never recalled.Ansel and Keitz are not named in the com-plaint as alleged discriminatees.Manager Schneider testified that the Company had ordered some new equipmentor "batcher" for the plant, and in the process of installing this equipment it was neces-sary to cut the "cement pipe out," so that the plant could no longer run the blockequipment.Schneider stated that as a result of the above none of the equipmentwas operated out of the main ready-mix plant nor in the block plant, but that theCompany did run a "portable hatcher," and thereby continued to sell and deliverregular concrete 15Schneider further testified that the employees who remained atthe plant worked on the installation of the new equipment except for those operatingthe portable batcher.Schneider also stated that the decision to shut down the blockplant division was made by the Respondent's board of directors a week to 10 daysbefore the actual shutdown on April 26, and that the plant was having financialdifficulties with a $20,000 overdraft out of their operating capital.Manager Schneider further advised that in a conversation with his attorneys, itwas decided to lay off the block crew rather than picking employees, and as aresult there were some older employees laid off and some newer ones kept, butthat the Company had no policy on seniority. Schneider stated that the actual layoffof the block crew depended on the arrival of the new equipment, and that it did notall come at the same time.Alleged discriminatee Reuben Sonne testified that he was first employed by theCompany in July 1958, and had continually worked on the block crew. Sonnestated that employees Wittenhagen and Stiefel had less time with the Company thanhe had, but that both were retained and worked up until the strike on May 16.Sonne stated that upon returning to the plant after his layoff he worked on the"weight basket," and also "stripped chains."14 It was further established that Superintendent Tegethoff drives past the Labor Templeto and from work, and therefore,his instructionsfrom Schneiderto merely"drive past' iscompletely untenable11The record establishes that the block operations at the plant were shut down onApril 26, and that this division did not resume work until on or about June 1"The record established that the Company had two cement batchers,a fixed one and aportable one, and during the period in question the fixed botcher was takenout and anew one was being installed with the portable batcher being used in theinterval.Thehoteliersare usedto mix rockand sand before loading the same in a ready-mix truck. MITCHELL CONCRETE PRODUCTS CO.,INC.519Alleged discriminatee Carl Larson testified that during winter months the blockplant operation in the past was shut down, but that in these winter periods theemployees involved were then kept busy making repairs on trucks and other ma-chinery.Larson further stated that on April 26, the date of the layoffs, the ma-terial for the new batcher and other equipment was on the plant premises, and thatthese materials had been there a good week before the layoffs.Manager Schneiderstated that he recalled Larson, after his 2 or 3 days' layoff, as the plant had some"curing room doors" being installed, and that the outside contractor hired by theCompany to do this work did not have enough men.' On cross-examination Schneideradmitted that the "doors" were already on the plant premises before Larson wasnotified of his layoff.Larson was initially hired by the Company in April 1960.Alleged discriminatee Floyd Hanten testified that he was the union instigatorat the company plant, that he had some experience in operating the portable hatcher,that prior to the time in question he, Larson, and Sonne worked on the blockmachine, and further stated that Ansel and Keitz, who were also laid off on April 26,as aforestated, were doing general laborer jobs and that they had nothing to do withthe operation of the block machine.Hanten also testified that after his layoff"Edwin Graves operated the portable batcher as Hanten was never recalled by theCompany.Graves testified that in a conversation with Superintendent Tegethoffbefore the installation of the new hatcher, he informed Tegethoff that he was notexperienced in the running of the portable batcher and then told the superintendentthat Floyd Hanten was experienced in this operation.Hanten was hired by theCompany in April 1960.After the layoffs in question here, Marlin Stiefel also.gave credible testimony relative to a conversation he had with SuperintendentTegethoff, and the pertinent aspects thereof will be subsequently set forth herein.Conclusions as to the Block CrewThe record here is crystal clear that before the layoffs and discharge on April 26,the Company had specific knowledge of the union activities of Sonne, Larson, andHanten, and the Respondentraises no seriousissue whatsoever in this respect.In essencehere the record reveals that the cement block division of the plantwas shut down due to the installation of a new fixed hatcher, that a portable hatcherwas used in the interval so that the Company couldcontinueto deliver its regular-concrete, but that the making of cement blocks was not resumed until about June.Therefore, the question to be resolved is whether or not, under these particularcircumstances, the Company would have retained the block crew to do other jobsat the plant had it not been for theirunionactivities.Manager Schneider admitted in his testimony that at a prior time during 1961,.the Company installed a new boiler in the plant and that no employees were thenlaid off, and further admitted, as a matter of fact, that several were used to do someof the work on the installation of the boiler.17There is also evidence that someof the employees retained by the Company in April performed work in connectionwith the installing of the new hatcher,and in pastslow periods employees were used'in the repairing of machinery.Moreover,itappearstome thatevidenceof discrimination is reflected to aconsiderabledegree in the layoff of Floyd Hanten.As aforestated, Graves wasretainedby the Company to operate the portable hatcher during the time of thenew installationthough he had no experience, but the experienced operator, Hanten,was discharged.There is reliable evidence that it was Hanten who instigated theUnion, and it was also established that Hanten further called attention to himselfwhen he refused, at the lunchroommeeting onApril 19, to tell Manager Schneiderwho had contacted the Unions.18 The discriminatory motivation behind the layoffsisfurther substantiated by two conversations which occurred shortly before andshortly after the layoff.Several days before the installation of the new equipmentbegan, Superintendent Tegethoff advised employee Graves that he would operatethe portable batcher.Graves then explained to Tegethoff that he had no experienceon this equipment but pointed out that Hanten had operated the portable hatcher.Tegethoff replied that it was Schneider's instructionthat Graves operate the portablehatcher and he would be taught how to operate the equipment.In additionto the above the record further established that several days after theemployees were laid off, Marlin Stiefel had a conversation with Superintendent Teget-hoff.Stiefel asked why three of the older employees had been laid off while two"Official transcript at page 202'5There is credited testimony by several witnesses that when Schneider asked em-to us to say." 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith only a few weeks' tenure with the Company were retained. Tegethoff repliedthat Schneider believed that Floyd Hanten and Carl Larson were instigators of theUnion and for this reason got rid of themAs far as I am able to ascertain there isno direct or specific denial by the superintendent of this statement attributed to himand furthermore, as aforestated, I have credited the testimony of Stiefel in thisrespect and do hereby reject Schneider's denial of the same.Some further doubt of the reliability of Respondent's contentions is raised by thelayoff and almost immediate recall of Carl Larson. Schneider contends that he didnot know he would need Larson when he laid him off, but decided to recall him whenthe curing room doors arrived at the plant.The record discloses, however, that allof the equipment for the installations, including the curing room doors, were at theplant at least a week before the employees were notified of the layoff, Larson'stestimony to this effect is corroborated by Respondent's letters to the employees ofApril 21 and 22, which recite that the equipment had been delivered.19In concluding here it is also noted a most convincing indication that the layoffs inquestion were discriminatorily motivated. The Company contends, as previously setforth, that the decision to shut down the block operations at the plant was made by theRespondent's board of directors a week to 10 days before the actual shutdown, andwhich at the best would then date this decision on April 19.On the same day orwithin the immediate interval, the Company received notification from the Unionsrequesting recognition.However, what is even more convincing, in light of theRespondent's decision to supposedly cut its working force, is the fact that the Com-pany then hired Marlin Stiefel on April 19.Moreover, if this decision by the boardof directors to cut operations was made 10 days before the shutdown, the contentionby the Respondent and their testimony on the same becomes even more difficult tofollow, when subsequent thereto another employee was hired.Finally, the record here certainly establishes that the plant had undergone changesbefore, and on at least one prior occasion when new equipment was installed theemployees were not laid off, but actually assisted in the installation.During thetime in question here the evidence shows that there was considerable work to bedone in the installing of a new batcher, which was further demonstrative by therecall of Larson on April 29 and Sonne on or about May 8. It is also apparent to methat these layoffs and then the recall of the two employees is further indicative of theinitial harassment by the Company to discourage union efforts of its block crew, andan effort to rid itself of union instigator Floyd Hanten who was not at any timerecalled by the Company.From my observation and demeanor of the witnesses, and for the other numerousreasons given here, coupled with the antiunion statements credibly attributed to theCompany, it is accordingly found that Reuben Sonne and Carl Larson were laid off,and Floyd Hanten discharged on April 26, in violation of Section 8(a) (3) of the Act.2As to Marlin StiefelThe record established that Stiefel attended the lunchroom meeting on April 19,and there is no question or issue that the Company had knowledge of his activitiesin support of the Unions. Stiefel's employment was terminated by the Respondenton May 13, and during the short period of his employment he had worked as a"cuber" and general laborer 2° Superintendent Tegethoff terminated Stiefel's employ-ment at Manager Schneider's direction, and the reason given by the Company waslack of work.Stiefel stated that at the time of his discharge he had told Superintendent Tegethoffthat the plant was already short of men, and then had asked as to the actual reasonfor his termination.Stiefel credibly testified that Tegethoff then told him that arelative of Stiefel, Cora Jones, had contacted Manager Schneider and advised him thatStiefelwas definitely for the Union and to get rid of him.21Conclusions at to StiefelManager Schneider denied that Cora Jones told him to fire StiefelHowever,Superintendent Tegethoff did not specifically deny the Cora Jones' statements attrib-uted to him by Stiefel, but merely testified that he had informed Stiefel of his termina-tion and that there was no further conversation.Whether Superintendent Tegethoff10General Counsel's Exhibits Nos. 11 and 1220 Stiefelwas never recalled by the Company.21 It was established that Cora Jones formerly worked for the Company, and that theevening before the discharge she and Stiefel had engaged in a conversation in which theUnion wasdiscussed MITCHELL CONCRETE PRODUCTS CO., INC.521actually phrased his statements in the exact way and manner as so attributed to himby Stiefel, could possibly be subject to some conjecture or rebuttal, but Tegethoff'stestimony that he merely informed Stiefel of his termination and that there was nofurther conversation cannot be supported by the credited testimony in respect tothis incident.In addition to the above it is also interesting to note that the Company supposedlyterminated Stiefel on the grounds that he was not needed and that there exised alack of work.However, 5 days prior to Stiefel's discharge the Company hadrecalled Sonne, and 2 weeks before had recalled Larson, as aforestated.From thesecircumstances it appears highly unlikely to me that the Company would rehireemployees because they were needed, and then, within the same general period oftime, discharge another employee because he was not needed, unless there waspresent a predominant antiunion motivation and a continual harassment of unionadherents.It is accordingly found that Marlin Stiefel was discharged by the Respondent onMay 13, 1961, in violation of Section 8(a)(3) and (1) of the Act.3.As to Donald TischlerThe record establishes that Tischler was initially hired by the Company in 1958,that he was discharged on May 13, 1961, and that he was never recalled. It wasalso established that the Respondent had full knowledge of Tischler's union activitiesprior to his discharge, as aforestated, and there is no issue or contention otherwise.Superintendent Tegethoff testified that Manager Schneider directed him to dis-charge Tischler for the reason that a cement mixer "was tore up," and Tegethofffurther stated that at the same time Schneider gave him a letter to deliver toTischler.22The superintendent also testified that when he gave him the letter,Tischler then told Tegethoff that he thought he would get fired as he had been givenchances before, and that Tischler at this time was referring to the cement mixer thathad been damaged by him on May 12.Manager Schneider testified that Tischler was discharged for the four followingreasons:Working the timeclock,23 improperly watching the plant so that on oneoccasion the cement "pits" flooded, that in the spring of 1960 Tischler had let themixer engine run at high speed after being told differently, and that on May 12 hehad been negligent in the operation of a mixer which resulted in damages amountingto $300 or $400.Schneider admitted, however, that on prior occasions other drivers also had acci-dents.That in 1958 or 1959 driver Don Webber rolled a truck during snowyweather, but was not discharged.24 Schneider further testified that driver Don Younghad recently rolled over a truck which was completely demolished, and admittedthat Young was not discharged but that the cause of this accident had not as yetbeen established.Schneider also admitted that driver Linus ran a lift truck off theroad but was not discharged, and that driver Schooler had backed a truck into a walland had also dropped a semi off a tractor, but was not discharged.The record here further reveals considerable testimony as to the specific damageon Tischler's mixer due to his accident on May 12. Superintendent Tegethoff statedthat a rod was bent and this "threw the chain," and also testified that the damagecould have been caused by "dropping the clutch" or "stiff mud" or "anything,"and that several times he had seen Tischler let out the clutch too fast with too muchspeed on the engine 25Manager Schneider testified that prior to the accident themixer in question was in good shape, and that the resulting damage could not havehappened except through the negligence of Tischler, and by "jerking the levers onit."Schneider stated that the mixer involved in this incident was the newest onethe Company had. Schneider also stated that the company policy in respect tothe damaging of equipment, is to give the employees the doubt, but if the doubt isresolved against them and negligence is involved, then they are discharged.22 It was established that Tischler was given free house rent by the Company in returnfor his services of cleaning the office and watching the plant.The letter, delivered toTischler as referred to above, notified him that he would have to vacate the Company'shouse within 30 days.23 Schneider stated that in connection with cleaning the office Tischler would punchthe timeelock before he was sunposed to, and that Tischler had admitted doing so.24 Schneider admitted that the damage caused by the Webber accident amounted to$4,100, but stated that this accident was covered by insurance while he himself had tostand the damages caused by the Tischler incident on May 1225 Tegethoff testified that the other damage involved was the result of thearm bendingand letting the chain goslackso that the mixer tore through the radiator. -522DECISIONS OF NATIONAL LABOR RELATIONS BOARDTischler testified that the accident and resulting damages he had on May 12happened in the following manner.That he was unloading cement and holding,the spout with the mixer turning slow, and that all of a sudden the mixer made a"crack" and "everything went to pieces."Tischler stated that on this occasion hewas hauling a "heavy mix," and that the accident and damage was caused by the"stiff mud" and the wom parts 26Conclusions as to TischlerI reject the Respondent's contention that Tischler was discharged for cause. Inso resolving 'a principle of law I consider applicable here is that stated by the FirstCircuit Court of Appeals inN.L.R.B. v. Whitin Machine Works,204 F. 2d 883, asfollows:In order to supply a basis for inferring discrimination it is necessary to showthat one reason for the discharge is that the employee was engaging in pro-tected activity.It need not be the only reason, but it is sufficient if it is a sub-stantial or motivating reason, despite the fact that other reasons may exist [citingcases.]Although the discharge of an inefficient or insubordinate union memberor organizer is lawful, it may become discriminatory if other circumstancesreasonably indicate that the union activity weighed more heavily in the decisionto fire him than did the dissatisfaction with his performance.In amplification of the above principle of law it is noted that Manager Schneiderbased his discharge of Tischler on four reasons, as aforestated.Three of thesereasons concerns conduct supposedly committed by Tischler during the winter andspring of 1960-1961. Insofar as padding the timeclock is concerned, it appears tome that the arrangements in this regard, irrespective of some alleged deviations, wereacceptable to the Company up until Tischler's union activities.As to the floodingof the cement pits on one occasion, and the contention by the Company that thiswould not have happened if Tischler had been properly watching the plant.Theevidence shows that there were automatic pumps in the bottom of the pits which,operate on a float system, and that the pumps were supposed to operate when thewater reached a certain level.There was no testimony as to what was wrong withthe pumps, but the main complaint by the Company appeared to be that Tischlercould not be located after the incident happened. Schneider testified that he dis-covered the flooded pits on a Sunday, and then called Tischler's home and thatno one answered the telephone, but that Tischler informed him on the next daythat he had been out the night before and had been drunk. Schneider admittedthat Tischler had no regular hours in his part-time duties as plant watchman, and'furthermore as to the actual duties involved in this job, Schneider stated, "He[Tischler]was more or less to watch the customers coming through, I mean, afterhours customers coming through, and he was to check the boiler and shut the boiler-off, and also clean the offices."From the above it seems to me that there existsconsiderable speculation as to the exact duties or responsibilities of Tischler, especiallyin regards to the observation of cement pits on Sunday, and under the additional andextenuated circumstances: this incident in question cannot be credibly regarded asa justifiable reason for discharge.The third reason given by Schneider for Tisch-ler'sdischarge was that he left the mixer engine running at too high a speed.Schneider admitted that this incident happened sometime in the spring, quite some-time before the discharge, and that the Company was having difficulties of the samenature on other trucks.Schneider also admitted that after instructing Tischleron the proper operation he could not recall any further incidents.Under thesecircumstances I likewise deem this reason as a pretext for the discharge.Moreover,whatever may have been the merits of these three reasons and episodes, it isnevertheless apparent to me that the Company attached so little significance to themthat Tischler's acts in these respects were frilly condoned for considerable periods-of time, and only after the ascertainment of his preference for union organizationdid the alleged conduct become reasons for the dischargeThe fourth and main reason given for the discharge concerns the damage tothe mixer on a truck driven by Tischler on May 12, the day before his termination.`OnMay 12 Tischler was hauling "school mix," a stiff grade of concrete with alower water content, and the record reveals that he often hauled such loads.As21The record established that the truck and mixer in question had an automatic clutchwhereby it can only be released at a certain speed, and the clutch then engages the auto-matic throttle and the motor is idled down. The record further reveals that at the timein question Tischler was hauling "school mix" which is an extra heavy grade of con-crete-lower water content and heavier gravel and sand-than an ordinary mix MITCHELL CONCRETE PRODUCTS CO., INC.523aforestated, Schneider specifically attributed the damage on the mixer to Tischler'snegligence, but on the other hand, Superintendent Tegethoff's testimony addedsomequalifications by agreeing that the accident in question could have been causedby the stiff mix, or dropping the clutch, and then Tegethoff finally stated andconcluded that the damage could have resulted from "anything."The evidencein this record concerning the mechanical nature of the mixer and the manner inwhich the clutch is engaged, leaves me with some doubt as to the exact operationalfunctions.However, it was undenied that the truck driven by Tischler on May 12was equipped with an automatic clutch, and that the clutch has a shock absorbercylinder which enables the clutch to engage at a constant but limited speed. Itfurther appears that an automatic throttle regulates the speed of the motor in rela-tion to the speed at which the clutch is engaged, and in order to jam the clutchinto position, it would be necessary for the operator to hang with his weight uponthe clutch lever.On the day in question, Tischler was standing behind the mixerholding the concrete chute and the mixer had already unloaded half the load whenthe accident occurred.It seems to me from the above credited and undeniedtestimony, that for a valid defense of negligence wherein various automatic equip-ment is controlling, there is lacking here any rebuttable evidence by the Companythat such were not the facts, and under these particular circumstances it wouldbe highly unlikely that Tischler could possibly be guilty of misfeasance as sospecified by the Respondent.In conclusion here it is also noted that in the past the Company had experiencedconsiderable damage to their equipment operated by other drivers, and yet Schneideradmitted that not one of the drivers so involved were discharged.27The Respondent,as aforestated, also maintained that it had a company policy wherein employeeswere given the doubt, but ifnegligencewas involved then discharges resulted.However, from the testimony on the various incidents involving other drivers, andgranting the unusual circumstances involved, nevertheless, it is extremely difficultfor me to ascertain the distinctions or standards used by the Company in theseaccidents in comparison with the instant case, other than the insurance coverage.Certainly this factor, for the purposes stated herein, has no bearing whatsoever inany actual determination by the Company of whether or not the drivers werenegligent in their operations.Furthermore, the Respondent has offered no credibletestimony or explanation as to why it has condoned far more serious incidents byother employees, wherein their actual driving directly resulted in the accidents,and running into thousands of dollarsas inthe case of Webber and Young, andyet discharging Tischler for damages of a few hundred dollars, and wherein hisalleged misconduct would, at the very best, be only indirectly related to the damages.From my observation and demeanor of the witnesses, and upon the other numerousreasons given here, coupled with the antiunion statements and other unlawful actscredibly attributed to the Company, it is accordingly found that Donald Tischlerwas discharged by the Respondent on May .13, 1961, in violation of Section 8(a)(3)and (1) of the Act.F.Nature of the strike and reinstatementThe record established that a strike vote was held by the employees on the eveningofMay 15. In this respect Business Agent Mclllvenna credibly testified that thesituation and question voted on was the following: "employees were being laid off anddischarged, and they [the employees] didn't feel that they would be recognizedunless they went out on strike, and also the Company had refused to sit down andnegotiate a contract with us."BusinessAgent Bondhus credibly stated that 11employees in the proposed unit voted to go on strike, and further stated, "Thequestion was whether to go on strike because a few had been discharged and laid off,and that they were being laid off one by one and they voted to strike while theystill had strength in number, while some of them were working there." Several otherwitnesses for the General Counsel credibly testified that the employees went on strikein efforts to maintain the unit, to protest the discharges, and the refusal of theCompany to bargain with the Unions. The Respondent contends, however, thatthe employees are economic strikers, and not entitled to reinstatement.Along thislineRespondent elicited testimony from the Unions' representatives and some ofthe employees that their desire for recognition, a union contract, better wages andworking conditions, and job security was some part of the reason for the strike.Testimony that the employees engaged in a strike in part for economic reasons doesnot militate against a finding that the strike was caused and prolonged by Re-spondent's unfair labor practices.There must, of course be a causal connection27 In further explanation of these other incidents I have fully considered the testimonyof Schneider on the same. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the unfair labor practices and the strike, but the strike need not be bottomedin its entirety on unfair labor practices.Winter Garden Citrus Products Cooperativev.N.L.R.B.,238 F. 2d 128 (C.A. 5), enfg. as mod. 114 NLRB 1048. Here the num-ber and variety of Respondent's unfair labor practices, the timing of the violationsin connection with the strike, and the unrebutted testimony of the employees as tothe reason for the strike provides the causal connection.The Board and the courts have long upheld the view that an unfair labor practicefinding can be made, in spite of evidence that some of the employees struck foreconomic reasons.Where a union agent testified that one of the reasons for thestrikewas a discriminatory discharge, the court upheld the Board's finding of anunfair labor practice strike, even though some of the employees testified they struckfor economic reasonsN.L.R.B. v. West Coast Casket Company,205 F. 2d 902(C.A. 9), enfg. 97 NLRB 820. The court held:The strike which in fact did take place, was accordingly an unfair labor practicestrike, even though other reasons were also present, since one of the reasons foritwas to protest an unfair labor practice.In accordance with the above I find and conclude that the strike was an unfair laborpractice strike from the outset, and that the employees involved were unfair laborpractice strikers, and thereby entitled to reinstatement.On August 29, 13 of the employees in the unit who had gone on strike, includingall the discriminatees involved herein, made an unconditional application throughthe Unions to return to work. The application contained the word "unconditionally."It has been well-settled law that an application made for all the employees throughthe medium of a labor organization, which represents them, is a proper application forreinstatement.The Respondent contends, nevertheless, that the application of Au-gust 29 was not unconditional.This contention is based on the testimony of some em-ployees on cross-examination that they would not have returned to work unless theRespondent agreed to bargain andsigna contract with the Unions.There iscredible testimony in the record, however, that no one from the Respondent everhad any conversations with the employees or the Unions concerning reinstatement,and had no reason to believe that recognition, bargaining, or a contract were condi-tions precedent to their returning to work.It is fundamental that the offer of reinstatement must be unconditional, but thefailure to denote in the offer that the strikers have abandoned their demands doesnot render the offer conditional.Where an offer to return to work is unconditionallymade, the mental reservations of the employer that the offer is made in bad faithor is made only for the purpose of harassing the employer is no defense to a refusalto reinstate.National Shirt Shops of Florida, Inc, et al.,105 NLRB 116, 125. Nordo the mental reservations of the employees themselves concerning the exact condi-tions under which they will return to work affect the duty of the employer to offerreinstatement, so long as the offer is made unconditionallyThe fact that someof the individuals offering to return to work testified at the hearing that theywould not have accepted employment, except under certain conditions, has beenheld not to render conditional an application for employment where the applicationwas, on its ;face, unconditional, and the employer did not know of the applicant'sreservationsPacific American Shipowners Association, et al.,98 NLRB 582, 592.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1), (3), and (5) of the Act, it will be recommended thatthe Respondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the ActItwill be recommended that the Respondentoffer employees Reuben Sonne, Carl Larson, Floyd Hanten, Marlin Stiefel, andDonald Tischler immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to seniority and other rights and privileges,and make them whole for any loss of earnings they may have suffered by reason ofthe discrimination against them, by payment to them of a sum of money equalto that which they would have earned as wages from the date of the discriminationagainst them to the date of offer of reinstatement, less interim earnings, and in a man-ner consistent with Board policy set out in F.W. Woolworth Company,90 NLRB' MERCHANTS POLICE, INC.525289, andCrossett Lumber Company,8NLRB 440. On the same basis it will berecommended that Larson and Sonne also be made whole by the Respondent forany loss of pay suffered by them during their layoff periods as herein set forth. Itwill be further recommended that in addition to the employees named above, allother unfair labor practice strikers who made unconditional application on August 29be reinstated to substantially equivalent positions and any loss of earnings to themto be paid in accordance herewith.Having found that the Respondent has unlawfully refused to recognize or tobargain with the Union as the representative of its employees in an appropriate unit,itwill be recommended that the Respondent be required upon request to extendrecognition to and to bargain with the Union. It will also be recommended that theRespondent preserve and, upon request, make available to the Board, payroll andother records to facilitate the computation of the backpay due.It will be further recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unions are labor organizations within the meaning of the Act and admitto membership employees of Respondent.3.By discriminating in regard to the hire or tenure of employment of ReubenSonne, Carl Larson, Floyd Hanten, Marlin Stiefel, and Donald Tischler, thereby dis-couraging membership in the above Unions, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By engaging in the conduct set forth in sectionD, supra,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1)oftheAct.5.All ready-mix drivers, yardmen, block machine men, mixer operators, semi-drivers, cubers and strippers, front-end loader men, tank truck drivers, and me-chanics, but excluding bookkeepers, guards, and supervisors, constitute, and haveat all times material tothis proceeding constituted, a unit appropriate for the pur-poses of collective bargaining within the meaning of the Act.6. International Union of Operating Engineers, Local 49, AFL-CIO; and GeneralDrivers Union Local 749, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, on and since April 19, 1961,and at all times since, has been exclusive representative of all the employees inthe aforesaid appropriate bargaining unit for the purposes of collective bargainingwithin the meannig of Section 9(a) of the Act.7.By refusing to bargain collectively in good faith with the Unions as the exclusiverepresentative of the employees in the aforesaid appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (5) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Merchants Police, Inc.andGerald F. PashekMerchants Police,Inc.andLocal 555, United Plant Guard Work-ers of America.CasesNos. 13-CA-4547 and 13-CA-4547-2.June 7, 1962DECISION AND ORDEROn April 6,1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding,findingthat the137 NLRB No. 64.